Citation Nr: 1526926	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board believes that additional development is required before a decision may be made regarding the issue of entitlement to service connection for an acquired psychiatric disability.  Review of the Veteran's claims file does not reflect that his service personnel records have been obtained.  As these records may help to establish his claim, they should be requested and associated with his claims file.

Additionally, the Veteran should undergo a new VA examination to determine the nature and etiology of all psychiatric disabilities found.  The Board acknowledges that the Veteran underwent a VA psychiatric examination in March 2012, but finds the opinion provided to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Initially, the Board observes that the March 2012 VA examiner concluded that a diagnosis of PTSD was not appropriate.  Review of the examination report indicates that the examiner found that the Veteran met Criterion A, Criterion B, and Criterion C for a diagnosis of PTSD under the DSM-IV, but that he did not meet Criterion D, which involves persistent symptoms of arousal as indicated by two or more delineated symptoms.  The examiner found that the Veteran had hypervigilance, but no other arousal symptoms such as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, or exaggerated startle response.  However, review of the VA treatment records and private treatment records documents complaints of and treatment for difficulty sleeping for many years, suggesting difficulty falling or staying asleep.  It is unclear from the March 2012 VA opinion whether all of the evidence in the Veteran's claims file was considered, as the examiner does not mention the Veteran's service treatment records, his lay statements of symptoms during service and thereafter, or any of his private medical treatment records.  Additionally, the examiner's opinion that the Veteran's depression is not related to his military service is based upon the rationale that the Veteran's depression began in 2006; however, the private medical evidence in the claims file documents depressive symptoms as early as 1997 and interrupted sleep dating back to 1994.  Last, the VA examiner does not appear to have considered whether the Veteran's other diagnosed psychiatric disability, anxiety, is related to his active duty service.  Although the VA examiner did not diagnose anxiety, the medical evidence of record suggests a current diagnosis of anxiety.  For the foregoing reasons, the Board does not find the March 2012 VA opinion to be adequate; accordingly, a new VA examination must be conducted.  In providing a new opinion, the VA examiner should address the Veteran's contentions that he self-treated his psychiatric symptoms, which were present during and since service, with drugs and alcohol for many years.

As the Veteran's claim is being remanded for further development, updated VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the Veteran's claims file.

2.  Obtain all updated VA treatment records from the Minneapolis VA Health Care System and all associated clinics.

3.  Thereafter, provide the Veteran a new VA examination to determine the nature and etiology of each psychiatric disorder present, to include PTSD.  With respect to PTSD, the AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  In that regard, the AOJ must indicate any stressor which has been corroborated by its efforts as well as the stressor of discovering that landmines were facing the base instead of the enemy, and that they were rotten, which the Veteran indicated involved fear of hostile military or terrorist activity.  The claims file and a copy of this Remand must be made available to the examiner and a notation must be included in the report confirming that the review was completed.  Any indicated studies and testing must be completed.  Following a thorough review of the evidence in the claims folder, to include the medical evidence and the Veteran's lay statements, as well as examination of the Veteran, the examiner must respond to the following: 

a.  Does the Veteran meet the diagnostic criteria for a diagnosis of PTSD?  If not, please explain this finding in light of the diagnoses of PTSD and symptoms shown in the medical evidence of record, to include complaints of difficulty sleeping noted for many years in VA and private treatment records.

b.  If the Veteran does have a diagnosis of PTSD, is it at least as likely as not (50 percent probability or more) that his PTSD is related to a corroborated in-service stressor, to include fear of hostile enemy activity?

c.  Does the Veteran have any other diagnosed psychiatric disabilities?  If not, please explain this finding in light of the diagnoses of depression and anxiety shown in the record.

d.  If the Veteran does have diagnosed psychiatric disability other than PTSD, is it at least as likely as not such psychiatric disability is etiologically related to his active duty service?

Please address the Veteran's statements and testimony regarding the onset and continuity of his symptoms, as well as his theory that he self-medicated his symptoms with drugs and alcohol for many years prior to official diagnosis.  Also, please consider the lay statements provided by the Veteran's wife and daughter regarding the onset of his symptoms.  A complete rationale for all opinions must be provided.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions requested in the paragraphs above, the Veteran's claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




